                Case 5:14-cv-00650-F Document 469 Filed 06/05/20 Page 1 of 1

                                      UNITED STATES DISTRICT COURT
                                    WESTERN DISTRICT OF OKLAHOMA
                                             OFFICE OF THE CLERK
                                  William J. Holloway, Jr. United States Courthouse
                                           200 NW 4th Street, Room 1210
                                             Oklahoma City, OK 73102
                                              www.okwd.uscourts.gov
                                                  (405) 609-5000
CARMELITA REEDER SHINN
   CLERK OF COURT
                                                    June 5, 2020




      To All Parties of Record:



             Re:      Case No. CIV-14-650-F
                      Hetronic International, Inc. v. Hetronic Germany

      Dear Counsel:

             This is to advise that the Bill of Costs hearing for the referenced case has been set for
      July 16, 2020, at 10:00 a.m. The hearing will take place in the Clerk's Office, Room 1210,
      U.S. Courthouse. If there is no written objection filed to the Bill of Costs pursuant to Local
      Rule 54.1, the Clerk's Office will tax same in accordance with the Federal Rules of Civil
      Procedure and our Local Rules; and your appearances at such hearing will not be necessary.
      Counsel residing outside the Oklahoma City area may request to appear by telephone. See
      Clerk’s Guidelines for Taxation of Costs at our court’s website, www.okwd.uscourts.gov.

                                              Sincerely,
                                              CARMELITA REEDER SHINN
                                              Clerk of Court


                                              By:     Ann Baskin
                                                      Deputy Clerk
